            Case 3:20-cr-02948-RBM Document 14 Filed 09/24/20 PageID.12 Page 1 of 1
AO 2458 (Rev. 02/08/2019) Jud_g~n a Criminal Petty Case (Modified)                                                                          Paie I of I


                                           UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                                  V.                               (For Offenses Committed On or After November I, I 987)


               Juan Eduardo Martinez-Morales                                       Case Number: 3 :20-cr-2948

                                                                                   Benjamin P. Davis
                                                                                   Defe"""'' Auo;~Y           FI=--:--;;;~-
                                                                                                                 LE D                              I
REGISTRATION NO. 97150298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Information
                                                                                                                 SEP ;,'fo20
                                                           ~-----------i1-Ll=======~~I- ,
 D was found guilty to count( s) _ _ _ _ _                                       - - - ·· · ·- ---~~·- ,..,,.r111- -
   after a plea of not guilty.                                             j BYu' rn-"" ~·~ ·... ~ - -l rl!.'lV'TY
   Accordingly, the defendant is adjudged guilty of such count(s), which involve ffie following offense(s):

Title & Section                        Nature of Offense                                                             Count Number(s)
8:1325(a)(l)                           Improper Attempted Entry by an Alien (Misdemeanor)                            1

 D The defendant has been found not guilty on count(s)
                                                                            -------------------
 IZI Count(s) 1 of complaint                                                       dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             IZI TIME SERVED                                  • _________ days
IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the   defendant's possession at the time of arrest upon their deportation or removal.
D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Thursday, September 24, 2020
                                                                           Date of Imposition of Sentence


                             r~,. r.
Received
             DUSM
                                       ~   ~   ,.,,,., ~

                                                                           @~~GRO
                                                                           UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                3 :20-cr-2948
